           Case 2:08-cr-00064-JCM-GWF Document 804 Filed 08/24/20 Page 1 of 1



1
                                 UNITED STATES DISTRICT COURT
2

3                                       DISTRICT OF NEVADA

4    UNITED STATES OF AMERICA,                          Case No.: 2:08-cr-00064-JCM-GWF
5                  Plaintiff,
6                                                       ORDER
     vs.
7
     STEVEN GRIMM,
8
                    Defendant.
9

10

11          Presently before the court is the government’s motion to extend time to file its motion

12   regarding Honeycutt and the Eighth Amendment as applied to the defendants, or to settle. (ECF
13
     No. 803).    The government has sufficiently detailed its need for additional time to allow
14
     independent contractor review of the records per the parties’ agreement. (Id.). Defendants Melissa
15
     Beecroft and Steven Grimm have already agreed to this extension. (Id.). Regardless of any
16

17   possible objections, this court finds that an extension is appropriate to allow a thorough review of

18   the records. The parties have demonstrated good faith and progress since the last request for
19
     extension. (ECF No. 767).
20
            The instant motion is hereby granted. The government shall file its motion, if necessary,
21
     on or before March 1, 2021.
22

23          Accordingly,

24          IT IS SO ORDERED.
25
            DATED August 24, 2020.
26

27                                                        JAMES C. MAHAN
                                                          UNITED STATES DISTRICT JUDGE
28
